Case 1:18-cv-22583-KMW Document 26 Entered on FLSD Docket 03/25/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                                  for the
                                SOUTHERN DISTRICT OF FLORIDA


  ALEXANDER MENCHERO,
                         Plaintiff,                         Civil Action No. 1:18-cv-22583-KMW
  v.
  ORANGE MEDICAL PLAN, LLC,
                         Defendant.
  ___________________________________/
                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff ALEXANDER

  MENCHERO and Defendant ORANGE MEDICAL PLAN, LLC, by and through their attorneys

  respectfully and jointly submit this Stipulation of Dismissal of this action with prejudice, each

  party to bear his/its own costs and fees. The parties request that the Court now close this case.

         On February 26, 2019, the Court directed the filing of a joint stipulation of dismissal by

  March 12, 2019. Counsel for the parties conferred and the plaintiff agreed to file the required

  document on behalf of the parties. On March 10, 2019, the Plaintiff filed a Motion for Final Order

  of Dismissal with Prejudice. To the extent this filing may not operate as the required joint

  stipulation of dismissal, the parties file this further Joint Stipulation of Dismissal with Prejudice.

                                        Respectfully submitted,

   /s/Gonzalo Alberto Gayoso                            /s/Joey Gonzalez
   GONZALO ALBERTO GAYOSO, ESQUIRE                      JOEY GONZALEZ, ESQUIRE
   Counsel for Defendant Orange Medical Plan, LLC       JOEY GONZALEZ, ATTORNEY, P.A.
   Fla. Bar No.:          850690                        Counsel for Plaintiff
   4600 Summerlin Road, #C2-432                         P.O. Box 145073
   Fort Myers, Florida 33919-3005                       Coral Gables, FL 33114-5073
   T:      (786) 540-7001                               T:      305-720-3114
   E:      gayosolaw@gmail.com                          F:      305-676-8998
                                                        E:      joey@joeygonzalezlaw.com

                                                    1
Case 1:18-cv-22583-KMW Document 26 Entered on FLSD Docket 03/25/2019 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the above document was filed through

  CM/ECF and served via EMAIL this 25th day of March, 2019, on all counsel or parties of record

  on the Service List below:

  JOEY GONZALEZ, ESQUIRE
  JOEY GONZALEZ, ATTORNEY, P.A.
  Counsel for Plaintiff
  P.O. Box 145073
  Coral Gables, FL 33114-5073
  T:     305-720-3114
  F:     305-676-8998
  E:     joey@joeygonzalezlaw.com

  LEO BUENO, ESQUIRE
  Fla. Bar No.: 716261
  LEO BUENO, ATTORNEY, PLLC
  Counsel for Plaintiff
  P.O. Box 141679
  Coral Gables, FL 33114-1679
  T:     305-669-5260
  E:     leo@buenolaw.com
                                            /s/Gonzalo Alberto Gayoso
                                            GONZALO ALBERTO GAYOSO, ESQUIRE
                                            Counsel for Defendant Orange Medical Plan, LLC




                                               2
